

PURCHASE AGREEMENT AND DEBENTURE AMENDMENT AGREEMENT
 
This PURCHASE AGREEMENT AND DEBENTURE AMENDMENT AGREEMENT (the “Agreement”),
dated as of April 15, 2010, is between Statmon Technologies Corp., a Nevada
corporation (the “Company”), with its principal place of business at 3000
Lakeside Drive, Suite 300 South, Bannockburn, Illinois 60015, Gemini Master
Fund, Ltd. (“Gemini”), Harborview Master Fund LP (“Harborview”) and Monarch
Capital Fund Ltd. (“Monarch” and, collectively with Gemini and Harborview,
“Purchasers”).
 
WHEREAS, pursuant to the Securities Purchase Agreement, dated as of March 5,
2008, between the Company and the Purchasers (the “Purchase Agreement”), the
Purchasers purchased from the Company an aggregate of $1,500,000 in principal
amount of Original Issue Discount Senior Secured Convertible Debentures due
March 5, 2010 (“Debentures”), an aggregate of 1,526,874 warrants (“Warrants”) to
purchase common stock, $0.01 par value per share, of the Company (the “Common
Stock”) pursuant to Section 4(2) of the Securities Act of 1933, as amended
(“Securities Act”) and Rule 506 promulgated thereunder.  In the same
transaction, the Purchasers also purchased Additional Investment Rights to
purchase up to an aggregate of $1,500,000 in principal amount of Debentures and
1,526,874 Warrants (the “Additional Investment Rights”) but the Additional
Investment Rights have subsequently terminated in accordance with their terms;
 
WHEREAS, as of the date hereof, Gemini holds Debentures with a principal amount
of $150,000, Harborview holds Debentures with a principal amount of $800,000 and
Monarch holds Debentures with a principal amount of $200,000;
 
WHEREAS, pursuant to the terms and conditions of this Agreement, the Company and
the Purchasers wish to amend the maturity date of the Debentures from March 5,
2010 to May 31, 2010 (the “Extension”) and to amend certain definitions in the
Purchase Agreement; and
 
WHEREAS, as consideration for the Extension, the Company wishes to issue to the
Purchasers an aggregate number of shares of Common Stock equal to the sum of (i)
the aggregate principal amount of the Debentures outstanding on the date hereof
multiplied by twenty-five percent (25%), the product of which is then divided by
the Consideration Conversion Price (as defined herein) and (ii) an aggregate
number of shares of Common Stock equal to 191,165 (such shares, the
“Consideration Shares” and such number of Consideration Shares, the
“Consideration Share Number”) pursuant to Section 4(2) of the Securities Act and
Rule 506 promulgated thereunder.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.           Definitions. All initially capitalized, undefined terms used herein
shall have the meanings ascribed to such terms in the Purchase Agreement.  For
purposes of this Agreement, the “Consideration Conversion Price” means $0.25.
 
2.           Amendment to Debentures.  The Company and the Purchasers hereby
agree to amend the definition of Maturity Date in the second paragraph of the
Preamble of the Debentures by deleting in entirety “March 5, 2010” and inserting
in its place “May 31, 2010” (the “Debenture Amendment”).
 
3.           Amendment to Purchase Agreement.  The Company and the Purchasers
hereby agree (i) to amend the definition of Securities in Section 1.1 of the
Purchase Agreement by inserting immediately following “Underlying Shares” the
words “and the Consideration Shares” and (ii) to amend the definition of
Transaction Documents in Section 1.1 of the Purchase Agreement by inserting
immediately following “Subsidiary Guarantee,” the words “Purchase Agreement and
Debenture Amendment Agreement,”.
 
4.           Issuance of Shares.  In consideration for the Debenture Amendment,
the Company shall issue and deliver to each Purchaser a Consideration Share
Number equal to the sum of (i) the outstanding principal amount of such
Purchaser’s Debenture multiplied by twenty-five percent (25%), the product of
which is then divided by the Consideration Conversion Price and (ii) such
Purchaser’s pro-rata portion of 191,165 shares of Common Stock based on the
outstanding principal amount of such Purchaser’s Debenture, as such
Consideration Share Number shall be set forth on Exhibit A attached hereto.
 
5.           Transfer Restrictions.  The Consideration Shares may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of Consideration Shares other than pursuant to an effective
registration statement or Rule 144, to the Company or to an Affiliate of a
Purchaser, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Consideration Shares under the
Securities Act. The Purchasers agree to the imprinting of a legend on the stock
certificates evidencing the Consideration Shares in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933. AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM REGISTRATION.  THE COMPANY MAY
REFUSE TO AUTHORIZE ANY TRANSFER OF THE SECURITIES IN RELIANCE ON AN EXEMPTION
FROM REGISTRATION UNTIL IT HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

 
2

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Consideration Shares shall not contain any legend
(including the legend set forth in this Section 5), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Consideration Shares pursuant to Rule 144,
(iii) if such Consideration Shares are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Consideration Shares and without
volume or manner-of-sale restrictions, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after any event in (i)-(iv) herein if required by the Transfer Agent to
effect the removal of the legend hereunder.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 5.  Consideration Share
Certificates (as defined below) subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Purchaser by crediting the account of
the Purchaser’s prime broker with the Depository Trust Company System as
directed by such Purchaser.
 
6.           Furnishing of Information; Public Information.  As long as any
Purchaser holds any Consideration Shares, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.  As long as any
Purchaser holds any Consideration Shares, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Consideration Shares,
including without limitation, under Rule 144.  The Company further covenants
that it will take such further action as any Purchaser may reasonably request,
to the extent required from time to time to enable such Purchaser to sell such
Consideration Shares without registration under the Securities Act, including
without limitation, within the requirements of the exemption provided by Rule
144.

 
3

--------------------------------------------------------------------------------

 
 
7.          Closing.  This Agreement, including, without limitation, the
Debenture Amendment, shall be effective as of the Closing Date.  For purposes
herein, “Closing Date” means the Trading Day on which the Company delivers share
certificates evidencing the Consideration Shares (such certificates, the
“Consideration Share Certificates”) to each Purchaser, in the respective share
amounts set forth on Exhibit A attached hereto, in accordance with the delivery
instructions provided to the Company by each Purchaser.  The Company shall use
commercially reasonable efforts to deliver the Consideration Shares to each
Purchaser within three Trading Days of the date of this Agreement.
 
8.          Securities Law Disclosure; Form D and Blue Sky Filings.  The Company
shall, by 8:30 a.m. (New York City time) on the Trading Day immediately
following the date hereof, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated herein, and including this
Agreement as an exhibit thereto.  The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Consideration Shares for sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
9.          Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties set forth below to the
Purchasers as of the date of this Agreement:
 
  (a)           Authorization; Enforcement.  The Company has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith.  This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 
4

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.
 
(c)           Issuance of Consideration Shares.  When issued in accordance with
the terms of this Agreement, the Consideration Shares shall be duly authorized,
validly issued, fully paid and nonassessable, and free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital a number of shares of Common Stock for issuance equal to the number of
Consideration Shares to be issued pursuant to this Agreement.
 
(d)           Other Representations, Warranties and Covenants.  Except as
disclosed in the SEC Reports, the Company hereby makes the representations,
warranties and covenants set forth in the Purchase Agreement as though fully set
forth herein as of the date hereof, and all such representations, warranties and
obligations are incorporated herein by reference.
 
10.          Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof to the Company as follows:
 
(a)           Authority. The execution, delivery and performance by such
Purchaser of this Agreement have been duly authorized by all necessary corporate
or similar action on the part of such Purchaser.  This Agreement has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 
5

--------------------------------------------------------------------------------

 
 
(b)           Own Account.  Such Purchaser understands that the Consideration
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Consideration Shares as principal for its own account and not with a view to or
for distributing or reselling such Consideration Shares or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Consideration Shares in violation
of the Securities Act or any applicable state securities law and has no
arrangement or understanding with any other persons regarding the distribution
of such Consideration Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Consideration Shares pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state
securities law.  Such Purchaser is acquiring the Consideration Shares hereunder
in the ordinary course of its business. Such Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Consideration Shares.
 
(c)           Purchaser Status.  Such Purchaser is an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Consideration Shares,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Consideration Shares and,
at the present time, is able to afford a complete loss of such investment. Each
Purchaser represents that, if it deems legal representation necessary, it has
retained its own legal counsel separate and apart from any other Purchaser.
 
(e)           General Solicitation.  Such Purchaser is not acquiring the
Consideration Shares as a result of any advertisement, article, notice or other
communication regarding the Consideration Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
 
(f)           Affirmation of Prior Representations and Warranties.  Such
Purchaser hereby represents and warrants to the Company that its representations
and warranties listed in Section 3.2 of the Purchase Agreement are true and
correct as of the date hereof.
 
11.           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and each Purchaser.

 
6

--------------------------------------------------------------------------------

 
 
12.           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the applicable Purchase Agreement.
 
13.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Purchaser. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Purchasers. Each Purchaser may assign their
respective rights hereunder in the manner and to the Persons as permitted under
Section 5.7 of the applicable Purchase Agreement.
 
14.           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
15.           Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed
pursuant to the internal laws of the State of New York in accordance with
Section 5.9 of the Purchase Agreement.
 
16.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 
7

--------------------------------------------------------------------------------

 
 
17.           Effect on Transaction Documents.  Except as expressly set forth
herein, all of the terms and conditions of the Purchase Agreement, the
Debentures, the Warrants, the Security Agreement and the other Transaction
Documents shall continue in full force and effect after the execution of this
Amendment, and shall not be in any way changed, modified or superseded by the
terms set forth herein and the provisions of this Agreement, if not expressly
set forth herein, shall otherwise be subject to the provisions of the Purchase
Agreement and other Transaction Documents.
 
18.           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein or in this Agreement,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Agreement.  For reasons of
administrative convenience only, Purchasers and their respective counsel have
chosen to communicate with the Company through Weinstein Smith LLP (“WS”).  WS
does not represent all of the Purchasers but only Harborview.  The Company has
elected to provide all Purchasers with the same terms under this Agreement for
the convenience of the Company and not because it was required or requested to
do so by the Purchasers.
 
[Remainder of Page Intentionally Blank]

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth above.
 

 
STATMON TECHNOLOGIES CORP.
     
By: __________________________
 
Name:
 
Title:
     
GEMINI MASTER FUND, LTD.
     
By: __________________________
 
Name:
 
Title:
     
HARBORVIEW MASTER FUND LP
     
By: __________________________
 
Name:
 
Title:
     
MONARCH CAPITAL FUND LTD.
     
By: __________________________
 
Name:
 
Title:


 
9

--------------------------------------------------------------------------------

 

Exhibit A
 
Issuance of Consideration Shares of Common Stock as Extension Fee
 

   
OID
Principal
Amount
of
Debenture
   
Multiply
(a) by
25%
   
Divide
(b) by
$0.25
   
Consideration
Shares on
Principal
Amount of
Debenture
   
Additional
Number of
Consideration
Shares (pro-
rata portion
of 191,165
shares)
   
Total
Consideration
Shares
 
Issue
Date
Tranche I Purchaser
 
(a)
   
(b)
   
(c)
   
(d)
   
(e)
   
(f)
 
(g)
                                       
Harborview Master Fund
  $ 800,000       200,000       800,000       800,000       133,332      
933,332  
April 15, 2010
Gemini Master Fund
  $ 150,000       37,500       150,000       150,000       25,000       175,000
 
April 15, 2010
Monarch Capital Fund Ltd.
  $ 200,000       50,000       200,000       200,000       33,333       233,333
 
April 15, 2010


 
10

--------------------------------------------------------------------------------

 